Exhibit 10.3


Non-Employee Director

[a103formofrsuagreemen_image1.jpg]


FORM OF ALPHA AND OMEGA SEMICONDUCTOR LIMITED
RESTRICTED SHARE UNIT ISSUANCE AGREEMENT




[FIRST NAME – LAST NAME]        Option Number: [OPTION NUMBER]
[ADDRESS LINE 1]        ID:     [EMPLOYEE IDENTIFIER]
[ADDRESS LINE 2]        Plan:    Alpha and Omega Semiconductor Limited
[CITY – STATE – ZIP CODE]        2009 Share Option/Share Issuance Plan
[COUNTRY]

--------------------------------------------------------------------------------



A.    The Company has implemented an automatic grant program under the Plan
pursuant to which eligible non-employee members of the Board will automatically
receive awards of restricted share units at periodic intervals over their period
of Board service in order to provide such individuals with a meaningful
incentive to continue to serve as members of the Board.
B.    Participant is an eligible non-employee Board member, and this Agreement
is executed pursuant to, and is intended to carry out the purposes of, the Plan
in connection with the automatic grant of restricted share units to Participant.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
a.Grant of Restricted Share Units. Alpha and Omega Semiconductor Limited (the
“Company”) hereby awards to [FIRST NAME – LAST NAME], as of the Award Date,
Restricted Share Units under the 2009 Share Option/Share Issuance Plan. Each
Restricted Share Unit represents the right to receive one Common Share in
accordance with the express provisions of this Agreement. The number of Common
Shares subject to the awarded Restricted Share Units, the applicable vesting
schedule for those shares, the dates on which those vested shares shall become
issuable to Participant and the remaining terms and conditions governing the
award (the “Award”) shall be as set forth in this Agreement.


AWARD SUMMARY




Award Date:                     [OPTION DATE, Month DD, YYYY]
Number of Shares
Subject to Award:                [TOTAL SHARES GRANTED] – Common Shares (the
“Shares”)


Vesting Schedule:     The Restricted Share Units shall vest with respect to the
Shares in a series of four (4) successive equal quarterly installments upon the
Participant’s completion of each three (3)-month period of Board service over
the one (1)-year period measured from the Award Date. Notwithstanding the
foregoing, if the Company’s regular annual shareholders meeting for the calendar
year immediately following the Award Date occurs prior to the one (1)-year
period measured from the Award Date, then the last quarterly installment shall
automatically vest on the date of such annual shareholders meeting, but only if
the Participant continues in Board service through the date of such meeting. The
Shares shall also be subject to accelerated vesting in accordance with the
provisions of Paragraphs 3 and 5.
Issuance Schedule: Except as otherwise provided in Paragraph 5, each Share in
which the Participant vests in accordance with the terms of this Agreement shall
be issued, subject to the Company’s collection of all applicable Withholding
Taxes, on the earlier to occur of (a) the date of the regular annual
shareholders meeting (or, if earlier, December 15) for the calendar year
following the Award Date or (b) the date of the Participant’s cessation of Board
service, or as soon thereafter as administratively practicable (the “Issuance
Date”).
2.Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance.
2.    Cessation of Service.
(a)    Should the Participant cease Board service for any reason, other than
death or Permanent Disability, prior to vesting in one or more Shares subject to
this Award, then the Award will be immediately cancelled with respect to those
unvested Shares, and the number of Restricted Share Units will be reduced
accordingly. The Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.
(b)    Should the Participant cease Board service by reason of death or
Permanent Disability, then any Shares at the time subject to this Award but not
otherwise vested shall automatically vest in full.
3.    Shareholder Rights. The holder of this Award shall not have any
shareholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares upon their actual issuance.
4.    Change of Control.
(a)    Should Participant continue in Board service until the effective date of
a Change in Control, then any Shares at the time subject to this Award but not
otherwise vested shall automatically vest in full immediately prior to the
effective date of that Change in Control. All vested Shares shall be issued to
the Participant as soon as practicable following the effective date of the
Change in Control but in no event more than fifteen (15) business days after
such effective date.
(b)    This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
5.    Adjustment in Shares. In the event of any of the following transactions
affecting the outstanding Common Shares as a class without the Company’s receipt
of consideration: any share split, share dividend, recapitalization, combination
of shares, exchange of shares, spin-off transaction or other change affecting
the outstanding Common Shares as a class without the Company’s receipt of
consideration, or in the event of a substantial reduction to the value of the
outstanding Common Shares as a result of a spin-off transaction or extraordinary
distribution, then equitable and proportional adjustments shall be made by the
Plan Administrator to the total number and/or class of securities issuable
pursuant to this Award in order to reflect such change.
6.    Issuance of Shares. On the Issuance Date for the Shares which vest in
accordance with the provisions of this Agreement, the Company shall issue to or
on behalf of the Participant a certificate (which may be in electronic form) for
the vested Common Shares to be issued on such date, subject to the Company’s
collection of the applicable Withholding Taxes.
7.    Compliance with Laws and Regulations. The issuance of Common Shares
pursuant to the Award shall be subject to compliance by the Company and the
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of the Stock Exchange on which the Common Shares are
listed for trading at the time of such issuance.
8.    Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices, and directed to the attention of Stock Plan
Administrator. Any notice required to be given or delivered to the Participant
shall be in writing and addressed to the Participant at the most current address
then on record with the Company or shall be delivered electronically to the
Participant through the Company’s electronic mail system. All notices shall be
deemed effective upon personal delivery, upon sending of an email or upon
deposit in the mail, postage prepaid and properly addressed to the party to be
notified.
9.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the
Participants, and the Participant’s assigns, the legal representatives, heirs
and legatees of the Participant’s estate.
10.     Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
11.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
12.    No Impairment of Rights. This Agreement shall not in any way be construed
or interpreted so as to affect adversely or otherwise impair the right of the
Company or the shareholders to remove Participant from the Board at any time in
accordance with the provisions of applicable law.
13.    Code Section 409A. It is the intention of the parties that the provisions
of this Agreement comply with the requirements of the short-term deferral
exception of Section 409A of the Code and Treasury Regulations Section
1.409A-1(b)(4). Accordingly, to the extent there is any ambiguity as to whether
one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.
BY ACCEPTING THIS AWARD, THE PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.


ALPHA AND OMEGA                                
SEMICONDUCTOR LIMITED         PARTICIPANT


    
                                                
Mike Chang                        [FIRST NAME – LAST NAME]
Chief Executive Officer                    [OPTION DATE, Month DD, YYYY]


APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Restricted Share Unit Issuance Agreement.
B.    Award shall mean the award of restricted share units made to the
Participant pursuant to the terms of this Agreement.
C.    Award Date shall mean the date the restricted share units are awarded to
the Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1.
D.    Board shall mean the Company’s Board of Directors.
E.    Change in Control shall mean a change in ownership or control of the
Company effected through any of the following transactions:
(i)a merger, consolidation or other reorganization approved by the Company’s
shareholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or
(i)    a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in liquidation or dissolution of the
Company, or
(ii)    the acquisition, directly or indirectly by any person or related group
of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s shareholders.
F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Shares shall mean the Company’s common shares.
H.    Company shall mean Alpha and Omega Semiconductor Limited, a company
incorporated and existing under the laws of the Islands of Bermuda, and any
successor corporation to all or substantially all of the assets or voting stock
of Alpha and Omega Semiconductor Limited which shall by appropriate action
assume this option
I.    Fair Market Value per Common Share on any relevant date shall be the
closing price per Common Share on the date in question, as such price is
reported by the Financial Industry Regulatory Authority (if traded at the time
on the Nasdaq Global or Global Select Market) or as officially quoted in the
composite tape of transactions on any other Stock Exchange on which the Common
Shares are then traded. If there is no closing selling price for the Common
Shares on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.
J.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.
K.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
L.    Permanent Disability or Permanently Disabled shall mean the inability of
the Participant to perform his or her usual duties as a Board member by reason
of any medically determinable physical or mental impairment expected to result
in death or to be of continuous duration of twelve (12) months or more.
M.    Plan shall mean the Company’s 2009 Share Option/Share Issuance Plan, as
amended and restated from time to time.
N.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
O.    Stock Exchange shall mean the American Stock Exchange the American Stock
Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.
P.    Withholding Taxes shall mean the federal, state, local and foreign income
taxes and the employee portion of the federal, state, local and foreign
employment (or equivalent) taxes required to be withheld by the Company in
connection with the issuance of the Common Shares which vest under the Award.



1